Opinion by
Sullivan, J.
The sample was described as a joke article. When imported it is wrapped and when the wrapping is cut it divides into two parts. The article when joined is shaped like a bullet. It is composed of wood. It separates approximately at the place where the lead part of the bullet enters the copper shell. It was held that the article by design, construction, or purpose would not attract the interest of children or be used by them for amusement. The claim at 33)4 percent under paragraph 412 was sustained.